Case 15-09287   Doc 79   Filed 05/13/19 Entered 05/13/19 16:45:07   Desc Main
                           Document     Page 1 of 4
Case 15-09287   Doc 79   Filed 05/13/19 Entered 05/13/19 16:45:07   Desc Main
                           Document     Page 2 of 4
Case 15-09287   Doc 79   Filed 05/13/19 Entered 05/13/19 16:45:07   Desc Main
                           Document     Page 3 of 4
Case 15-09287   Doc 79   Filed 05/13/19 Entered 05/13/19 16:45:07   Desc Main
                           Document     Page 4 of 4
